--------------------------------------------------------------------------------


ENDORSEMENT AGREEMENT


THIS ENDORSEMENT AGREEMENT (the "Agreement") is dated as of this 14th day of
November 2017 ("Effective Date"), by and between Eco Science Solutions, Inc.
("ESSI"), a Nevada corporation, and Stephen Marley ("Talent"), an individual.


AGREEMENT


1. Engagement. ESSI engages Talent and Talent hereby accepts the engagement to
act as a Spokesperson for ESSI, and to provide his endorsement of all ESSI
products and services, domestically and worldwide.


2. Term of Agreement.  The term of this Agreement shall be for one (1) year
commencing on the Effective Date and automatically renewing annually thereafter,
unless either party provides a thirty-day notice of written termination one to
the other ("Term").


3. Grant.  During the Term and subject to the limitations set forth in
Paragraphs 9 and 10, ESSI shall have the right to use the name, image, likeness,
characterization, visual and audio representation of Talent ("Talent
Attributes") in connection with the ESSI product suite, in the venue(s) as
follows:


A. Promotional Territories ("Territories") shall include various online,
outdoor, radio and television promotional spots (specific promotional spots and
content specifics to be mutually agreed upon) promoting the ESSI product suite
("Commercial Placements") aired in various venues as determined to best suit the
needed promotion of ESSI products;


B.  On ESSI's downloaded apps (UseHerbo, Herbo Wallet, FitRx) and
websites (www.useherbo.com; www.eccossi.com) ("Websites"), of which new ESSI
owns and operates downloadable apps and websites may be added to this list at
the will of ESSI; and


C.  ESSI Natural Supplementation Products.


D.  In ESSI product-related press releases (of which only ESSI may produce and
publish).


In connection with any ESSI's usage of Talent Attributes as outlined above in
Paragraphs 3(A)-(D) that are applicable to Dietary Supplements, ESSI will
feature the following disclaimer in close proximity to said usage: "STEPHEN
MARLEY IS NOT A MEDICAL AUTHORITY. THESE STATEMENTS HAVE NOT BEEN EVALUATED BY
THE FOOD AND DRUG ADMINISTRATION. THIS PRODUCT IS NOT INTENDED TO DIAGNOSE,
TREAT, CURE OR PREVENT ANY DISEASE."


1

--------------------------------------------------------------------------------

4. Duties of Talent and Rights of ESSI. During the Term and subject to the
limitations set forth in Paragraphs 9 and 10, Talent agrees to provide ESSI with
the following:


A. Upon request by ESSI, two (2) production sessions to be used for the
production of the various medias to be used in Commercial placements
("Production Sessions"); the location, date and time of the Production Sessions
shall be mutually agreed upon by Talent and ESSI. In the event any Production
Session exceeds eight (8) hours in duration ESSI and Talent will negotiate in
good faith additional compensation to Talent for time in excess of eight (8)
hours.


B. Talent will serve as a Special Advisor to ESSI, whose sole responsibility is
to be listed as a brand ambassador on the Websites and/or ESSI related press
releases. With respect to Talent's position as Special Advisory, Talent will not
be responsible for any additional services such as attending meetings, corporate
functions, etc.


C. ESSI may request an additional production session(s), or a media tour or
personal appearance(s) of Talent for an additional fee to be mutually agreed
upon by the parties.


5. Consideration. As consideration for Talent's services under this Agreement,
ESSI agrees as follows:


A. Equity Payment: ESSI will provide Talent with one-million (1,000,000) shares
of restricted common stock issued within ten business days of execution of this
Agreement.
 
B. Cash Payments:


(1)  ESSI will provide monthly payment of Ten Thousand and NO/100 Dollars
($10,000) made payable to Talent for Talent's social communications with its
followers on popular social media venues, including, but not limited to,
Facebook, Instagram, Twitter and Snap Chat where Talent may communicate about
the ESSI product suite ("Social Communication"). The monthly Social
Communication schedule will be mutually agreed upon by Talent and ESSI one month
in advance of the actual month of communications. Once the monthly Social
Communication schedule is set, the volume of Posts, Tweets and Snaps will
determine the total amount of monthly compensation available to Talent. ESSI's
Social Media Manager will keep track of Talent's activity pursuant to ESSI's
Company quarter to determine the amount of Cash Payment due for the quarter.


(a) Payments shall be made to Talent in the following manner, and to the
following address:


6. Expenses. If applicable, ESSI agrees to provide and pay for the expenses
related to Talent's services provided in Paragraph 4, which shall include but
not be limited to the following:


A. First-class airfare, first-class ground transportation, hotel accommodations,
and meals for Talent; and


2

--------------------------------------------------------------------------------

B. First-class airfare, ground transportation and hotel accommodations for one
(1) representative.


7. Union Dues and Fees. Talent represents that the services hereunder shall not
be subject to SAG, AFTRA or any other entertainment guild contract of which
Talent is now, has been, or will be in the future, bound to and that this
Agreement is not in conflict with any contract Talent is bound.


8. Exclusivity. Talent represents and warrants that during the Term and in the
Territories, Talent will not endorse or make any appearances or advertisements
on behalf of any other product which is directly competitive to ESSI's products.


9.Review, Approval, and Ownership of Commercial Placements. All ESSI uses of
Talent Attributes in connection with the Commercial Placements and/or press
releases shall be subject to the prior written approval of Talent. Said written
approval must be given within five (5) business days of Talent's receipt or said
usage shall be deemed unapproved. Any such usage featuring Talent in the
Commercial Placements and/or press releases shall be and remain the property of
ESSI; however, ESSI shall have the right to use said Commercial Placements
and/or press releases solely as outlined in Paragraph 3 and only during the
Term. Talent may use said materials in whole or in part solely for the purpose
of presenting Talent's work in Talent's personal portfolio, website or otherwise
and/or on Talent's agent's website. Such usage may not be sold or transferred.


        9.1 Press Releases. Talent may not, at any time, individually, or
through his agent, manager, family, friends, or associates publish a press
release relative to ESSI without first obtaining the written consent and
approval of ESSI's management and counsel.  In the event Talent does publish any
such press release, this Agreement shall be null and void and any outstanding
balance owed to Talent shall be voided and the 1,000,000 Shares of ESSI common
stock issued to Talent returned to the Company.


10. Termination for Cause


A. ESSI shall have the right to terminate this Agreement upon ten (10) days
prior written notice to Talent in the event Talent fails to perform the duties
set forth in Paragraph 4 hereof or breaches any other covenant or agreement set
forth herein and fails to cure same (if curable) within seven (7) days of
receipt of written notice. Such termination shall relieve ESSI of its obligation
to provide any further consideration pursuant to this Agreement.
 
B. Talent shall have the right to terminate this Agreement upon ten (10) days
prior written notice to ESSI in the event of the occurrence of any of the
following: (1) ESSI adjudicates as insolvent or declares bankruptcy; or (2) ESSI
fails to provide consideration due pursuant to this Agreement, within ten (10)
days following the date such consideration is due hereunder, provided that ESSI
is notified in writing of such non-payment by Talent and such payment by ESSI is
not made within three (3) days following such notification; or (3) ESSI 
breaches any representation, warranty, covenant or agreement set forth herein
and fails to cure same (if curable) within seven (7) days of receipt of written
notice. Furthermore, ESSI agrees that such termination shall not relieve it of
its obligation to provide consideration as contemplated hereunder. Talent shall
not have waived any of its rights at law or in equity by exercising any
provision of this paragraph.


C. ESSI's rights to the use of Talent and Talent's Attributes as set forth in
Paragraphs 3 and 4 shall end immediately should this Agreement be terminated
pursuant to Paragraph 10(A) or Paragraph 10(B) above.


10. Notices. All notices provided for herein shall be given in writing by hand
delivery, courier service, or by certified mail return receipt requested to the
addresses of the parties set forth as follows (unless change of address by
notice to the other party is given as provided in this paragraph 10):
3

--------------------------------------------------------------------------------

 
If to Talent:


Mr. Stephen Marley
16115 SW 117th Ave
Suite 21-A
Miami, Florida  33177

If to ESSI:
Mr. Jeffery Taylor, President
1135 Makawao Avenue, Suite 103-188
Makawao, Hawaii 96768
 
with a copy to: Sharon Mitchell, Corporate Counsel for ESSI


      Sharon D. Mitchell
      SD Mitchell & Associates, PLC
      829 Harcourt Rd.
                      Grosse Pointe Park, Michigan 48230
 
        11. Licensing.  Nothing contained herein shall be construed to convey to
ESSI any right to use the names, trademarks, service marks, symbols, logos,
emblems colors, etc. ("Marks"), of the Bob Marley Family Foundation, or any
other organization with which the Talent is or has been associated.  All rights
to the use of such Marks must be acquired from the appropriate rights holder,
and if such Marks are used by ESSI then, in such event ESSI (a) shall provide
Talent in advance with satisfactory evidence of ESSI's right to use such Marks
and (b) agree to indemnify, protect and hold Talent harmless from and against
any and all claims, damages and/or losses which may arise from ESSI's use of
such Marks.


12. Representations and Warranties of ESSI. Talent relies upon ESSI's skill and
judgment and also upon the following representations of ESSI which shall be in
effect throughout the term of this Agreement:


A. ESSI's products are, and will remain, merchantable and fit for the purpose
for which they are intended, and


B. ESSI's products do, and will, conform at all times to all applicable federal,
state and local laws, rules, regulations, ordinances, and other enactments and
industry standards, including, but not limited to, those relating to product
safety.


4

--------------------------------------------------------------------------------

13. Indemnity. ESSI shall be solely responsible for all liability arising out of
production, distribution and sale of its product(s).  ESSI hereby agrees to
indemnify, defend and hold harmless Talent, his agents, representatives and
employees (referred to collectively as "Talent Indemnities") from and against
any and all claims, actions, causes of action, damages, injuries, expenses,
liabilities (joint and several), penalties fines, attorney fees, court costs,
and any other expenses incurred by Talent Indemnities arising out of (1) breach
by ESSI of any of the terms, representations or warranties made by ESSI in this
Agreement; or (2) ESSI product liability or trademark patent or other
proprietary right infringement; or (3)  errors, omissions, fraudulent or
negligent acts by ESSI, its employees, agents or subcontractors in connection
with (i) any advertising featuring Talent; (ii) with the performance of ESSI's
duties and obligations under this Agreement; (iii) with the production,
distribution, promotion, marketing and sales of products including related
product packaging; and/or (iv) with the operation and management of its
production and distribution facilities, however caused.


        13.1 ESSI shall not be obligated to indemnify Talent with respect to
damages which are the result of the active negligence or willful misconduct of
Talent.
 
14. Relationship of Parties.  Nothing contained in this Agreement shall be
deemed or construed to place the parties in the relationship of partners, joint
venture participants, principal-agents, or employer-employee, it being
understood that the parties hereto are and will remain independent contractors
in all respects and neither party shall have any right to obligate or bind the
other in any manner whatsoever.


15. Assignment.  Neither this Agreement nor any of the rights or obligations
contained herein may be assigned or transferred by either party without the
prior written consent of the other party.


16. Authority to Contract. Each of the parties hereto represents and warrants
that it has full right and power to enter into this Agreement, to perform all
obligations to be performed by it hereunder, and to grant all rights hereunder
granted without violating the legal or equitable rights of any other person or
entity, and that the execution and performance of this Agreement will not
conflict with or result in a breach of or default under any of the terms or
conditions of any agreement to which either party has agreed, or is a party, or
may be bound.


17. Construction of Agreement. Each party acknowledges that it has participated
in the negotiation of this Agreement and that no provision of this Agreement
shall be construed against or he interpreted to the disadvantage of any party
hereto by any court or other governmental or judicial authority by reason of
such party having or deemed to have structured, dictated or drafted such
provision.


18. Modification. This Agreement constitutes the entire agreement with respect
to the subject matter contained herein and supersedes all previous
communications and agreements between the parties pertaining to the subject
matter hereof, whether written or oral. The terms of this Agreement may not be
modified, waived, amended, discharged, terminated, or supplemented, or otherwise
changed, except by a written document executed by an authorized representative
of each party.


19. No Waiver. A waiver by either party of any of the terms or conditions of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future, or of any subsequent breach thereof,
or any other term or condition of this Agreement. All remedies, rights,
undertakings, obligations, and agreements contained in this Agreement shall be
cumulative and none of them shall be in limitation of any other remedy, right,
undertaking, obligation or agreement of either party.


20. Severability. If any provision of this Agreement, as applied to either party
or to any circumstance, shall be adjudged by a court of competent jurisdiction
to be void or unenforceable, whether at law or in equity, then such
determination shall in no way affect any other provision of this Agreement, or
the validity or enforceability of this Agreement.


21. Choice of Law. Regardless of the place of execution hereof, this Agreement,
all amendments hereto, and any and all issues or controversies arising here from
or related hereto, shall be governed by and construed exclusively in accordance
with the laws and decisions of the State of Michigan.


5

--------------------------------------------------------------------------------

22. Attorneys' Fees. If any action is necessary to enforce the provisions of
this Agreement, including any claims or demands, or to interpret this Agreement,
the prevailing party shall be entitled to reasonable attorneys' fees, costs and
necessary disbursements in addition to any other relief to which it may
otherwise he entitled.


23. Captions: Structure. Section headings used in this Agreement are for
convenience of reference only and shall not in any way affect the interpretation
of any section of this Agreement or of the Agreement itself.


24. Time is of the Essence. Time is of the essence with respect to the
performance of the duties and obligations hereunder.


25. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which when taken together
shall be construed as a single instrument. This Agreement may be executed by
facsimile or other electronic transmissions, and signatures on any facsimile or
electronic transmission copy hereof shall be deemed authorized original
signatures.


26.  No Third-Party Beneficiaries. This Agreement is not for the benefit of any
third party and shall be deemed not to give any right or remedy to such third
party, whether referred to herein or not.


27. Recitals. The recitals contained in this Agreement are true and correct and
are incorporated herein by reference.


28.  Confidentiality and Non-Disclosure


A.  Talent's endorsement and position of spokesperson of ESSI is for the sole
purpose of the endorsement of the Company's products, and to offer information,
based upon Talent's use and knowledge of ESSI's products.  At no time
whatsoever, in any manner whatsoever, is Talent authorized to discuss ESSI's
financial condition, either in speculation or actual knowledge of such.


B.  Talent's position as a special advisor may provide Talent access to
information that has not been made public and Talent agrees, to, at all times,
keep in strict confidence any information he may come across that is not yet
public, including, but not limited to, information about ESSI's stock, new
products, acquisitions, and/or any other corporate action the Company may take,
or has taken.  Confidential treatment of this information extends to
non-disclosure to Talent's friends, family, business associates, and any other
person seeking information regarding the Company's financial information, stock,
or corporate actions.


6

--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed and delivered as of
the date first above written.


STEPHEN MARLEY




By:          /s/Stephen Marley
Stephen Marley
Talent


ECO SCIENCES SOLUTIONS, INC.



By:
/s/Jeffery Taylor

 Jeffery Taylor
CEO




7